                                               1
                                               2
                                               3
                                               4
                                               5
                                               6
                                               7
                                               8
                                                                             UNITED STATES DISTRICT COURT
                                               9
                                                              CENTRAL DISTRICT OF CALIFORNIA
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10
                                                   ADDE ISSAGHOLI, an individual,            Case No.: 2:19-CV-07616 MWF (FFMx)
                                              11
                                                                Plaintiff,                   STIPULATED PROTECTIVE
             A TTORNEYS AT L AW




                                              12                                             ORDER
                L OS A NGELE S




                                                                v.
                                              13
                                                   MCLAREN AUTOMOTIVE, INC.,
                                              14   a Delaware Corporation; and DOES
                                                   1 through 20, inclusive,
                                              15
                                                                Defendants.
                                              16
                                              17   1.    A. PURPOSES AND LIMITATIONS
                                              18   Discovery in this action is likely to involve production of confidential, proprietary,
                                              19   or private information for which special protection from public disclosure and from
                                              20   use for any purpose other than prosecuting this litigation may be warranted.
                                              21   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                              22   following Stipulated Protective Order. The parties acknowledge that this Order
                                              23   does not confer blanket protections on all disclosures or responses to discovery and
                                              24   that the protection it affords from public disclosure and use extends only to the
                                              25   limited information or items that are entitled to confidential treatment under the
                                              26   applicable legal principles. The parties further acknowledge, as set forth in Section
                                              27   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                              28   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                                                                                              1
                                                                                       PROTECTIVE ORDER
                                                                                                                 CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   that must be followed and the standards that will be applied when a party seeks
                                               2   permission from the court to file material under seal.
                                               3   B. GOOD CAUSE STATEMENT
                                               4   This action is likely to involve trade secrets including but not limited to design and
                                               5   manufacturing specifications, development, commercial, financial, technical and/or
                                               6   proprietary information pertaining to the vehicle identified in Plaintiff’s Complaint
                                               7   for which special protection from public disclosure and from use for any purpose
                                               8   other than prosecution of this action is warranted. Such confidential and
                                               9   proprietary materials and information consist of, among other things, confidential
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   business or financial information, information regarding confidential business
                                              11   practices, or other confidential research, development, or commercial information
             A TTORNEYS AT L AW




                                              12   (including information implicating privacy rights of third parties), information
                L OS A NGELE S




                                              13   otherwise generally unavailable to the public, or which may be privileged or
                                              14   otherwise protected from disclosure under state or federal statutes, court rules, case
                                              15   decisions, or common law. Accordingly, to expedite the flow of information, to
                                              16   facilitate the prompt resolution of disputes over confidentiality of discovery
                                              17   materials, to adequately protect information the parties are entitled to keep
                                              18   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                              19   such material in preparation for and in the conduct of trial, to address their
                                              20   handling at the end of the litigation, and serve the ends of justice, a protective order
                                              21   for such information is justified in this matter. It is the intent of the parties that
                                              22   information will not be designated as confidential for tactical reasons and that
                                              23   nothing be so designated without a good faith belief that it has been maintained in
                                              24   a confidential, non-public manner, and there is good cause why it should not be
                                              25   part of the public record of this case.
                                              26   2.    DEFINITIONS
                                              27   2.1   Action: Adde Issagholi v. McLaren Automotive, Inc., United States District
                                              28   Court, Central District, Case No. 2:19-CV-07616 MWF (FFMx).
                                                                                               2
                                                                                        PROTECTIVE ORDER
                                                                                                                    CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   2.2   Challenging Party: a Party or Non-Party that challenges the designation of
                                               2   information or items under this Order.
                                               3   2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it
                                               4   is generated, stored or maintained) or tangible things that qualify for protection
                                               5   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                               6   Cause Statement.
                                               7   2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                               8   support staff).
                                               9   2.5   Designating Party: a Party or Non-Party that designates information or
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   items that it produces in disclosures or in responses to discovery as
                                              11   “CONFIDENTIAL.”
             A TTORNEYS AT L AW




                                              12   2.6   Disclosure or Discovery Material: all items or information, regardless of the
                L OS A NGELE S




                                              13   medium or manner in which it is generated, stored, or maintained (including,
                                              14   among other things, testimony, transcripts, and tangible things), that are produced
                                              15   or generated in disclosures or responses to discovery in this matter.
                                              16   2.7   Expert: a person with specialized knowledge or experience in a matter
                                              17   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                              18   as an expert witness or as a consultant in this Action.
                                              19   2.8   House Counsel: attorneys who are employees of a party to this Action.
                                              20   House Counsel does not include Outside Counsel of Record or any other outside
                                              21   counsel.
                                              22   2.9   Non-Party: any natural person, partnership, corporation, association, or
                                              23   other legal entity not named as a Party to this action.
                                              24   2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                              25   this Action but are retained to represent or advise a party to this Action and have
                                              26   appeared in this Action on behalf of that party or are affiliated with a law firm
                                              27   which has appeared on behalf of that party, and includes support staff.
                                              28   ///
                                                                                              3
                                                                                       PROTECTIVE ORDER
                                                                                                                 CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   2.11 Party: any party to this Action, including all of its officers, directors,
                                               2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                               3   support staffs).
                                               4   2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                               5   Discovery Material in this Action.
                                               6   2.13 Professional Vendors: persons or entities that provide litigation support
                                               7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                               8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                               9   and their employees and subcontractors.
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   2.14 Protected Material: any Disclosure or Discovery Material that is designated
                                              11   as “CONFIDENTIAL.”
             A TTORNEYS AT L AW




                                              12   2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                L OS A NGELE S




                                              13   from a Producing Party.
                                              14   3.    SCOPE
                                              15   The protections conferred by this Stipulation and Order cover not only Protected
                                              16   Material (as defined above), but also (1) any information copied or extracted from
                                              17   Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                              18   Protected Material; and (3) any testimony, conversations, or presentations by
                                              19   Parties or their Counsel that might reveal Protected Material.
                                              20   Any use of Protected Material at trial shall be governed by the orders of the trial
                                              21   judge. This Order does not govern the use of Protected Material at trial.
                                              22   4.    DURATION
                                              23   Even after final disposition of this litigation, the confidentiality obligations
                                              24   imposed by this Order shall remain in effect until a Designating Party agrees
                                              25   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                              26   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                              27   with or without prejudice; and (2) final judgment herein after the completion and
                                              28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                                               4
                                                                                        PROTECTIVE ORDER
                                                                                                                   CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   including the time limits for filing any motions or applications for extension of
                                               2   time pursuant to applicable law.
                                               3   5.    DESIGNATING PROTECTED MATERIAL
                                               4   5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
                                               5   Party or Non-Party that designates information or items for protection under this
                                               6   Order must take care to limit any such designation to specific material that
                                               7   qualifies under the appropriate standards. The Designating Party must designate for
                                               8   protection only those parts of material, documents, items, or oral or written
                                               9   communications that qualify so that other portions of the material, documents,
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   items, or communications for which protection is not warranted are not swept
                                              11   unjustifiably within the ambit of this Order.
             A TTORNEYS AT L AW




                                              12   Mass, indiscriminate, or routinized designations are prohibited. Designations that
                L OS A NGELE S




                                              13   are shown to be clearly unjustified or that have been made for an improper purpose
                                              14   (e.g., to unnecessarily encumber the case development process or to impose
                                              15   unnecessary expenses and burdens on other parties) may expose the Designating
                                              16   Party to sanctions.
                                              17   If it comes to a Designating Party’s attention that information or items that it
                                              18   designated for protection do not qualify for protection, that Designating Party must
                                              19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                              20   5.2   Manner and Timing of Designations. Except as otherwise provided in this
                                              21   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                              22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                              23   under this Order must be clearly so designated before the material is disclosed or
                                              24   produced.
                                              25   Designation in conformity with this Order requires:
                                              26   for information in documentary form (e.g., paper or electronic documents, but
                                              27   excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                              28   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                                                                                              5
                                                                                       PROTECTIVE ORDER
                                                                                                                  CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   “CONFIDENTIAL legend”), to each page that contains protected material. If only
                                               2   a portion or portions of the material on a page qualifies for protection, the
                                               3   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                               4   appropriate markings in the margins).
                                               5   A Party or Non-Party that makes original documents available for inspection need
                                               6   not designate them for protection until after the inspecting Party has indicated
                                               7   which documents it would like copied and produced. During the inspection and
                                               8   before the designation, all of the material made available for inspection shall be
                                               9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   documents it wants copied and produced, the Producing Party must determine
                                              11   which documents, or portions thereof, qualify for protection under this Order.
             A TTORNEYS AT L AW




                                              12   Then, before producing the specified documents, the Producing Party must affix
                L OS A NGELE S




                                              13   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                              14   only a portion or portions of the material on a page qualifies for protection, the
                                              15   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                              16   appropriate markings in the margins).
                                              17   (b) for testimony given in depositions that the Designating Party identify the
                                              18   Disclosure or Discovery Material on the record, before the close of the deposition
                                              19   all protected testimony.
                                              20   (c) for information produced in some form other than documentary and for any
                                              21   other tangible items, that the Producing Party affix in a prominent place on the
                                              22   exterior of the container or containers in which the information is stored the
                                              23   legend “CONFIDENTIAL.” If only a portion or portions of the information
                                              24   warrants protection, the Producing Party, to the extent practicable, shall identify
                                              25   the protected portion(s).
                                              26   5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                              27   to designate qualified information or items does not, standing alone, waive the
                                              28   Designating Party’s right to secure protection under this Order for such material.
                                                                                              6
                                                                                       PROTECTIVE ORDER
                                                                                                                  CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   Upon timely correction of a designation, the Receiving Party must make
                                               2   reasonable efforts to assure that the material is treated in accordance with the
                                               3   provisions of this Order.
                                               4   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                               5   6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
                                               6   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                               7   6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                               8   process under Local Rule 37.1 et seq.
                                               9   6.3   The burden of persuasion in any such challenge proceeding shall be on the
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   Designating Party. Frivolous challenges, and those made for an improper purpose
                                              11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
             A TTORNEYS AT L AW




                                              12   expose the Challenging Party to sanctions. Unless the Designating Party has
                L OS A NGELE S




                                              13   waived or withdrawn the confidentiality designation, all parties shall continue to
                                              14   afford the material in question the level of protection to which it is entitled under
                                              15   the Producing Party’s designation until the Court rules on the challenge.
                                              16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                              17   7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                              18   disclosed or produced by another Party or by a Non-Party in connection with this
                                              19   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                              20   Protected Material may be disclosed only to the categories of persons and under
                                              21   the conditions described in this Order. When the Action has been terminated, a
                                              22   Receiving Party must comply with the provisions of section 13 below (FINAL
                                              23   DISPOSITION).
                                              24   Protected Material must be stored and maintained by a Receiving Party at a
                                              25   location and in a secure manner that ensures that access is limited to the persons
                                              26   authorized under this Order.
                                              27   7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                              28   ordered by the court or permitted in writing by the Designating Party, a Receiving
                                                                                              7
                                                                                       PROTECTIVE ORDER
                                                                                                                  CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   Party may disclose any information or item designated “CONFIDENTIAL” only
                                               2   to:
                                               3   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                               4   employees of said Outside Counsel of Record to whom it is reasonably necessary
                                               5   to disclose the information for this Action;
                                               6   (b) the officers, directors, and employees (including House Counsel) of the
                                               7   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                               8   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                               9   reasonably necessary for this Action and who have signed the “Acknowledgment
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   and Agreement to Be Bound” (Exhibit A);
                                              11   (d) the court and its personnel;
             A TTORNEYS AT L AW




                                              12   (e) court reporters and their staff;
                L OS A NGELE S




                                              13   (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
                                              14   whom disclosure is reasonably necessary for this Action and who have signed the
                                              15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              16   (g) the author or recipient of a document containing the information or a custodian
                                              17   or other person who otherwise possessed or knew the information;
                                              18   (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
                                              19   to whom disclosure is reasonably necessary provided: (1) the deposing party
                                              20   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                              21   will not be permitted to keep any confidential information unless they sign the
                                              22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                              23   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                              24   deposition testimony or exhibits to depositions that reveal Protected Material may
                                              25   be separately bound by the court reporter and may not be disclosed to anyone
                                              26   except as permitted under this Stipulated Protective Order; and
                                              27   (i) any mediator or settlement officer, and their supporting personnel, mutually
                                              28   agreed upon by any of the parties engaged in settlement discussions.
                                                                                                 8
                                                                                          PROTECTIVE ORDER
                                                                                                                CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                               2   IN OTHER LITIGATION
                                               3   If a Party is served with a subpoena or a court order issued in other litigation that
                                               4   compels disclosure of any information or items designated in this Action as
                                               5   “CONFIDENTIAL,” that Party must:
                                               6   (a) promptly notify in writing the Designating Party. Such notification shall
                                               7   include a copy of the subpoena or court order;
                                               8   (b) promptly notify in writing the party who caused the subpoena or order to issue
                                               9   in the other litigation that some or all of the material covered by the subpoena or
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   order is subject to this Protective Order. Such notification shall include a copy of
                                              11   this Stipulated Protective Order; and
             A TTORNEYS AT L AW




                                              12   (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                L OS A NGELE S




                                              13   Designating Party whose Protected Material may be affected.
                                              14   If the Designating Party timely seeks a protective order, the Party served with the
                                              15   subpoena or court order shall not produce any information designated in this action
                                              16   as “CONFIDENTIAL” before a determination by the court from which the
                                              17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                              18   permission. The Designating Party shall bear the burden and expense of seeking
                                              19   protection in that court of its confidential material and nothing in these provisions
                                              20   should be construed as authorizing or encouraging a Receiving Party in this Action
                                              21   to disobey a lawful directive from another court.
                                              22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                              23   PRODUCED IN THIS LITIGATION
                                              24   (a) The terms of this Order are applicable to information produced by a Non-Party
                                              25   in this Action and designated as “CONFIDENTIAL.” Such information produced
                                              26   by Non-Parties in connection with this litigation is protected by the remedies and
                                              27   relief provided by this Order. Nothing in these provisions should be construed as
                                              28   prohibiting a Non-Party from seeking additional protections.
                                                                                              9
                                                                                       PROTECTIVE ORDER
                                                                                                                  CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   (b) In the event that a Party is required, by a valid discovery request, to produce a
                                               2   Non-Party’s confidential information in its possession, and the Party is subject to
                                               3   an agreement with the Non-Party not to produce the Non-Party’s confidential
                                               4   information, then the Party shall:
                                               5   (1) promptly notify in writing the Requesting Party and the Non-Party that some
                                               6   or all of the information requested is subject to a confidentiality agreement with a
                                               7   Non-Party;
                                               8   (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                                               9   in this Action, the relevant discovery request(s), and a reasonably specific
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   description of the information requested; and
                                              11   (3) make the information requested available for inspection by the Non-Party, if
             A TTORNEYS AT L AW




                                              12   requested.
                L OS A NGELE S




                                              13   (c) If the Non-Party fails to seek a protective order from this court within 14 days
                                              14   of receiving the notice and accompanying information, the Receiving Party may
                                              15   produce the Non-Party’s confidential information responsive to the discovery
                                              16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                              17   not produce any information in its possession or control that is subject to the
                                              18   confidentiality agreement with the Non-Party before a determination by the court.
                                              19   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                              20   expense of seeking protection in this court of its Protected Material.
                                              21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                              22   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                              23   Protected Material to any person or in any circumstance not authorized under this
                                              24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                              25   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                              26   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                              27   person or persons to whom unauthorized disclosures were made of all the terms of
                                              28   ///
                                                                                              10
                                                                                        PROTECTIVE ORDER
                                                                                                                 CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   this Order, and (d) request such person or persons to execute the
                                               2   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                               3   A.
                                               4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                               5   PROTECTED MATERIAL
                                               6   When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                               7   produced material is subject to a claim of privilege or other protection, the
                                               8   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                               9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   procedure may be established in an e-discovery order that provides for production
                                              11   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
             A TTORNEYS AT L AW




                                              12   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                L OS A NGELE S




                                              13   communication or information covered by the attorney-client privilege or work
                                              14   product protection, the parties may incorporate their agreement in the stipulated
                                              15   protective order submitted to the court.
                                              16   12.   MISCELLANEOUS
                                              17   12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                              18   person to seek its modification by the Court in the future.
                                              19   12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                              20   Protective Order no Party waives any right it otherwise would have to object to
                                              21   disclosing or producing any information or item on any ground not addressed in
                                              22   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                              23   any ground to use in evidence of any of the material covered by this Protective
                                              24   Order.
                                              25   12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                                              26   Material must comply with Civil Local Rule 79-5. Protected Material may only be
                                              27   filed under seal pursuant to a court order authorizing the sealing of the specific
                                              28   Protected Material at issue. If a Party's request to file Protected Material under seal
                                                                                              11
                                                                                       PROTECTIVE ORDER
                                                                                                                  CASE NO. 2:19-CV-07616-MWF-FFM
                                               1   is denied by the court, then the Receiving Party may file the information in the
                                               2   public record unless otherwise instructed by the court.
                                               3   13.   FINAL DISPOSITION
                                               4   After the final disposition of this Action, as defined in paragraph 4, within 60 days
                                               5   of a written request by the Designating Party, each Receiving Party must return all
                                               6   Protected Material to the Producing Party or destroy such material. As used in this
                                               7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                               8   summaries, and any other format reproducing or capturing any of the Protected
                                               9   Material. Whether the Protected Material is returned or destroyed, the Receiving
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   Party must submit a written certification to the Producing Party (and, if not the
                                              11   same person or entity, to the Designating Party) by the 60 day deadline that (1)
             A TTORNEYS AT L AW




                                              12   identifies (by category, where appropriate) all the Protected Material that was
                L OS A NGELE S




                                              13   returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                              14   copies, abstracts, compilations, summaries or any other format reproducing or
                                              15   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                              16   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                              17   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                              18   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                              19   work product, even if such materials contain Protected Material. Any such archival
                                              20   copies that contain or constitute Protected Material remain subject to this
                                              21   Protective Order as set forth in Section 4 (DURATION).
                                              22   14.   Any violation of this Order may be punished by any and all appropriate
                                              23   measures including, without limitation, contempt proceedings and/or monetary
                                              24   sanctions.
                                              25
                                                   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                              26
                                              27   DATED: February 6, 2020                              /S/ FREDERICK F. MUMM
                                                                                                        Hon. Frederick F. Mumm
                                              28                                                      United States Magistrate Judge

                                                                                              12
                                                                                       PROTECTIVE ORDER
                                                                                                                   CASE NO. 2:19-CV-07616-MWF-FFM
                                               1                                        EXHIBIT A
                                               2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                               3
                                               4   I,   _____________________________              [print   or   type   full   name],    of
                                               5   _________________ [print or type full address], declare under penalty of perjury
                                               6   that I have read in its entirety and understand the Stipulated Protective Order that
                                               7   was issued by the United States District Court for the Central District of California
                                               8   on [date] in the case of Adde Issagholi v. McLaren Automotive, Inc., Case No. 2:19-
                                               9   CV-07616-MWF-FFM. I agree to comply with and to be bound by all the terms of
N ELSO N M ULLINS R ILEY & S CARBOROUGH LLP




                                              10   this Stipulated Protective Order and I understand and acknowledge that failure to so
                                              11   comply could expose me to sanctions and punishment in the nature of contempt. I
             A TTORNEYS AT L AW




                                              12   solemnly promise that I will not disclose in any manner any information or item that
                L OS A NGELE S




                                              13   is subject to this Stipulated Protective Order to any person or entity except in strict
                                              14   compliance with the provisions of this Order.
                                              15   I further agree to submit to the jurisdiction of the United States District Court for the
                                              16   Central District of California for the purpose of enforcing the terms of this Stipulated
                                              17   Protective Order, even if such enforcement proceedings occur after termination of
                                              18   this action. I hereby appoint __________________________ [print or type full
                                              19   name] of _______________________________________ [print or type full address
                                              20   and telephone number] as my California agent for service of process in connection
                                              21   with this action or any proceedings related to enforcement of this Stipulated
                                              22   Protective Order.
                                              23   Date: ______________________________________
                                              24   City and State where sworn and signed: _________________________________
                                              25
                                              26   Printed name: _______________________________
                                              27
                                              28   Signature: __________________________________


                                                                                              13
